Citation Nr: 0322165	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to Agent 
Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claims, as set out in 
an internal development memorandum (of which the veteran was 
advised in January 2003), as follows:

1.  Obtain the veteran's medical records 
from the VAMC in Pittsburgh, PA, for any 
treatment for COPD during the period from 
1971 until the present time.  Request 
hospital summaries, complete clinical 
records, and outpatient treatment records.  
(A February 2001 statement from the 
veteran's representative indicated that 
this is where he has received treatment 
for COPD).

2.  Contact the veteran to ascertain 
whether he has any additional medical 
evidence, information, or further 
argument, to present in support of his 
appeal.  He should be informed that it 
would be particularly helpful if he could 
submit or identify any treatment records 
dated at any time from his discharge from 
service in February 1971 until the present 
time, which establish a link between the 
currently diagnosed COPD and service, 
particularly exposure to Agent Orange 
claimed to have occurred therein.  Any 
additional evidence provided by the 
veteran should be associated with the 
file, and any indication from the veteran 
that he has no additional evidence, 
information, or argument to present should 
be documented for the record.  If the 
veteran provides additional information in 
the form of the names, addresses, and 
approximate dates of treatment by any 
health care providers, VA or non-VA, he 
should execute any necessary 
authorizations, and the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment.

The veteran was contacted by the Board in January 2003 and 
requested to identify/provide evidence in support of the 
appeal.  In response, the veteran provided a statement and 
forwarded private medical records, which were received in 
March 2003.  Also received in March 2003 was a memorandum, 
from the veteran's representative, waiving the right to have 
this evidence initially reviewed by the agency of original 
jurisdiction (the RO).  

Unfortunately, the Board believes that additional development 
is still warranted in this case.  The treatment records from 
the VAMC in Pittsburgh which were previously sought by the 
Board have not been associated with the file, and it is not 
clear whether they were ever, in fact, requested.  
Accordingly, inasmuch as these records were specifically 
identified by the veteran's representative as being pertinent 
to the claim, the Board believes that they must be obtained.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
claim.  Any additional evidence provided 
by the veteran should be associated with 
the claims file, and any indication from 
the veteran that he has no additional 
evidence, information, or argument to 
present should be documented for the 
record.  If the veteran provides 
additional information in the form of the 
names, addresses, and approximate dates of 
treatment by any private health care 
providers, he should also execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment.  
2.  Request the veteran's medical records 
from the VAMC in Pittsburgh, PA, for any 
treatment for COPD during the period from 
1971 until the present time.  Request 
hospital summaries, complete clinical 
records, and outpatient treatment records.  
(A February 2001 statement from the 
veteran's representative indicated that 
this is where he has received treatment 
for COPD).  A copy of the request for 
these records should be made part of the 
file, as well as the response to the 
request. 

3.  After the RO undertakes review of the 
pending claim, to include consideration 
any additional evidentiary development, 
the appellant and the appellant's 
representative should be provided with an 
SSOC which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the October 2001 SOC.  Specifically, 
the evidence added to the file since that 
time, including private medical records 
submitted by the veteran in March 2003, 
must be considered.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


